On Petition eor Rehearing.
A petition for rehearing herein contains the following:
“1. The record disclosed that the plaintiff in error-was *363charged with having committed the offense on April 17th, 1920. Article 19 of the Constitution of Florida became effective January 1st, 1919, and Article 18 Amendments of the Constitution of the United States became effective January 16th, 1920. Chapter 7736, Laws of Florida of 1918, as amended by Chapter 7890, Laws of Florida, were adopted for the purpose of enforcing the provisions of Article 19 of the Constitution of the State of Florida. Article 3, Section 16, of the Constitution of the State of Florida, is a limitation upon the Legislature with respect to the subject matter contained in an Act upon the Courts of the State in the construction thereof.
‘ ‘ The proposition was presented to this Honorable Court that after Article 18, Amendments of the Constitution of the United States, became effective, it became the supreme law of the land, and that Article 19 of the Constitution of the State of Florida, was a nullity. That by reason of the restrictions and limitations of Article 3, Section 16, Constitution of the State of Florida, Chapters 7736 and 7890, Laws of Florida, could not be effective for the purpose of enforcing Article 18, Amendments of the Constitution of the United States, until the substance thereof had been incorporated in the Revised General Statutes and that compilation of law had become operative.
“This Honorable Court’s attention was directed to the fact that the offense having been committed after the adoption of the 18th Amendment to the Federal Constitution and prior to the time when the Revised General Statutes went into effect, that Chapter 7736, as amended by Chapter 7890, Laws of Florida, were inoperative ^during that period by reason of the limitation of Article 3, Section 16, Constitution of the State of Florida, and-the prosecution of this offense could not legally be based thereon.
*364“The opinion delivered by this Honorable Court does not consider and decide these propositions of law. ’ ’
The matter is determined in the disposition of the cases cited in the opinion herein, and the conclusion is definitely stated.
The title of Chapter 7736, Acts of 1918, is “An Act to make effective the Nineteenth Article of the Constitution of this State, as amended at the general election held November fifth nineteen hundred and eighteen, and to prohibit the manufacture, sale, barter or exchange, the transportation into this State, or from one point to another point within the State, and the possession of alcoholic or other intoxicating liquors or beverages” &c. Similar language appears in the title of Chapter 7890, Acts of 1919,
The former and the latter portions of the title are equally germane to and properly connected with the general subject expressed in the title, which is legislation that in its substance is as applicable to the enforcement of the prohibitions of the Eighteenth Amendment to the Federal Constitution as it is to the enforcement of the prohibitions of Amended Article XIX of the State Constitution, which State organic provision may be regarded as merged into the paramount Federal Amendment to the extent that they are in accord, the Federal organic amendment being the paramount State law of the State on the subject, with its resulting effect on State laws that are in conflict with it. Neal v. State of Delaware, 103 U. S. 370; Griebel v. State, 111 Ind. 369, 12 N. E. Rep. 700.
The provisions of the State statute are appropriate to enforce the paramount prohibitions, and the valid portions thereof are not rendered inoperative by invalid portions, if any are contained in the statute.
*365Both the State statute and the Volstead Act forbid the possession of intoxicating liquors except as is expressly made lawful in the statutes. In so far as the Volstead Act permits possession by a person in his private dwelling only, for family purposes, it confers a privilege to so possess and an immunity from penalties for such possession when lawfully acquired and not connected with unlawful purposes, which the Fourteenth Amendment protects from abridgment by the State law as to citizens of the United States; and the equal protection of the laws provision of the Fourteenth Amendment renders inoperative as to all persons the provisions of the State law penalizing the possession by a person in his tona fide residence for family purposes, intoxicating liquors in excess of four quarts, &c. Hall v. Moran, 81 Fla. 706, 89 South. Rep. 104.
Rehearing denied.
All concur.